Citation Nr: 1416510	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  13-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a bilateral ankle disability. 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1952 to April 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for a bilateral ankle condition, a back condition, and a right shoulder condition.  

The issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A preponderance of the evidence fails to establish that the Veteran currently has a low back disability that is attributable to his active service.

2.  The preponderance of the evidence is against a finding that a right shoulder disability is the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A November 2011 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Board notes that the Veteran has claimed that his service treatment records were burned in a 1973 fire at the National Personnel Records Center.  However, there is no indication from the NPRC that the Veteran's service treatment records were affected or that they are incomplete.  Indeed, a review of the service treatment records in the claims file shows an entrance examination, a separation examination, and dental records from throughout the Veteran's period of active duty.  The Board finds that the duty to obtain relevant records has been fulfilled.

The Board notes that an examination is only required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish an in-service event, injury or disease, as discussed in detail below, the Board concludes that that an examination is not needed for the low back or right shoulder claims.  In so deciding, the Board notes a recent Federal Circuit case that upheld a United States Court of Appeals for Veterans Claims (Court) determination that VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  

Specifically, the Board first notes that with respect to the claim for service connection for a low back disorder, the evidence does not reflect a current disability for which service connection could be granted.  In addition, the evidence does not establish that the Veteran had any in-service complaints or treatment relating to a low back or right shoulder condition.  His April 1954 separation examination is negative for any injuries or complaints relating to the spine and/or right shoulder.  Further, there are no other service treatment records showing a back or shoulder injury.  The Board notes that for veterans who engaged in combat with the enemy, lay testimony alone may be enough to establish an in-service event where such testimony is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of the injury.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  The Veteran has claimed that he was a combat veteran and that his lay testimony of an in-service fall with resulting low back and right shoulder injuries is sufficient to establish such in-service injuries.  However, there is no evidence that the Veteran engaged in combat with the enemy.  His DD-214 is negative for any combat-related awards or decorations.  Although he was awarded a Korean Service Medal for service in the Republic of Korea, this does not establish that he engaged in combat.  Further, his military occupational specialty of mess steward and lack of firearm awards or decorations are not consistent with engagement in combat with the enemy.  Moreover, his separation examination is negative for any low back or right shoulder findings, in direct contradiction to his assertions of combat injuries that persisted through the time of separation.  Thus, his lay assertions are not sufficient by themselves to require an examination, as they have not been found to be credible.

The language of the regulation is clear and unambiguous - the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2013); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In a case, such as this, where the evidence has failed to establish an in-service event or injury, VA is not obligated to provide a medical examination.  As there is no medical or lay evidence establishing an in-service event, disease, or injury, 38 C.F.R. § 3.159(c)(4) did not require that VA provide a medical examination.  See Bardwell, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  




A. Low Back

A review of the medical evidence of record does not establish that the Veteran has a currently diagnosed low back disorder.  Although the Veteran has claimed to VA that he experiences back pain, this complaints are not noted in his VA or private treatment records, nor have any findings or diagnoses been made regarding the low back.  Notably, a September 2012 VA treatment record indicates that the Veteran had a normal lumbar spine.  Even if the Board were to accept the Veteran's complaints of pain without physical findings as credible, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As there is no medical evidence showing objective findings of a low back disorder or any underlying pathology, the first element of Shedden/Caluza is not met and service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Consideration has also been given to the Veteran's contentions that he has a current low back disorder.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his low back pain.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences low back pain, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not considered competent evidence of a diagnosis of a low back disorder.  

As such, the claim of entitlement to service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Right Shoulder

The Veteran's post-service VA treatment records show that he has been diagnosed with right shoulder impingement with possible small rotator cuff tear.  See private treatment record, June 2010.  As such, the first element of Shedden/Caluza is met for this claim.

As noted above, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Shedden, supra; Caluza, supra.  A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any right shoulder condition in service.  Although his service treatment records are negative for any such findings, the Veteran claims that he was injured when he fell from a truck on patrol.  As discussed in detail above, this cannot be presumed to have occurred under 38 U.S.C.A. § 1154(b), as the evidence does not support a finding that the Veteran engaged in combat with the enemy.  Moreover, the service treatment records are not only negative for any right shoulder findings, but an April 1954 separation examination specifically indicates that the Veteran's shoulders were normal.  As there is no credible evidence to indicate that the Veteran injured his right shoulder in service, the second element of Shedden/Caluza is not met and the claim must be denied.  Any further discussion of medical nexus is irrelevant.

Accordingly, the Board finds that the claim of entitlement to service connection for a right shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right shoulder disability is denied.


REMAND

With regard to the claim for service connection for a bilateral ankle disability, a review of the Veteran's service treatment records shows a notation of third degree pes planus on his April 1954 separation examination.  His February 1951 entrance examination is negative for any findings relating to the ankles or feet.  Despite the Veteran's current bilateral ankle diagnoses, in-service pes planus diagnosis, and assertions that his current ankle condition is the result of service, he has not been afforded a VA examination or opinion to address any link.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the case must be remanded for a VA opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran's claims file to an appropriate examiner to provide an opinion concerning the nature and etiology of the Veteran's bilateral ankle disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the opinion report. If the examiner determines that a physical examination of the Veteran and/or specific tests or studies are required before an opinion is rendered, then the examiner shall so arrange. 

The examiner should identify and diagnose all right and left ankle disorders, to include those that may have resolved during the appeals process.  For each diagnosed right or left ankle disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service, including the April 1954 diagnosis of pes planus.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim of entitlement to service connection for a bilateral ankle disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board would like to take the opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that the Veteran's failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


